Citation Nr: 0806110	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-08 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
urinary tract infection (UTI).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
benign prostatic hypertrophy (BPH).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
avitaminosis (also claimed as nutritional deficiencies).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
helminthiasis.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran was beleaguered from January 1942 to May 1942; 
was missing in May 1942; was in a no casualty status from May 
1942 to February 1945; and served in the Regular Philippine 
Army from February 1945 to June 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, that denied the veteran's 
application to reopen previously denied claims for service 
connection for a UTI, BPH, avitaminosis, and helminthiasis.  
In July 2007, the veteran testified at a hearing at the RO.


FINDINGS OF FACT

1.  The veteran did not appeal a January 1992 rating decision 
that denied service connection for a UTI, BPH, avitaminosis, 
and helminthiasis.

2.  Evidence received since the January 1992 rating decision, 
does not, by itself or when considered with previous evidence 
of the record, relate to an unestablished fact necessary to 
substantiate the veteran's claims and does not raise a 
reasonable possibility of substantiating the claims.




CONCLUSIONS OF LAW

1.  The January 1992 rating decision that denied service 
connection for a UTI, BPH, avitaminosis, and helminthiasis is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
claims for service connection for a UTI, BPH, avitaminosis, 
and helminthiasis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2004, October 
2005, March 2006, and May 2006; a rating decision in January 
2005; a statement of the case in January 2006; and a 
supplemental statement of the case in June 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the September 2006 supplemental statement of 
the case.  The veteran was sent additional notice in 
September 2007.  However, the only additional correspondence, 
received in January 2007, duplicated evidence previously of 
record, was discussed in the statement of the case, or was 
not relevant to the issues on appeal.  Thus, the issuance of 
a supplemental statement of the case was not required.  
38 C.F.R. § 19.37 (2007).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the veteran of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide an examination in this case 
because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the veteran cited above, which addresses both the 
requirements for reopening the service connection claims as 
well as the evidence required by the underlying claims, 
further amended notice to the veteran would not provide a 
basis to grant these claims.  The Board again observes that 
the veteran has made no showing or allegation that the 
content of the notice resulted in any prejudice to the 
veteran.

In a January 1992 rating decision, the RO declined to reopen 
the veteran's claims for service connection for a UTI, BPH, 
avitaminosis, and helminthiasis.  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award of disallowance, or by denial on appellate 
review, whichever is earlier.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.160(d); 20.302, 20.1103 (2007).  
Thus, the January 1992 decision became final because the 
veteran did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  Only evidence presented 
since the last final denial on any basis will be considered 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the RO at the time of the January 1992 
decision consisted of statements from the veteran; medical 
certificates dated in October 1990; certification from the 
United States Army Reserve Personnel Center dated in 
September 1991; and an Affidavit for Philippine Army 
Personnel dated in August 1947.  The January 1992 rating 
decision denied service connection for a UTI, BPH, 
avitaminosis, and helminthiasis because there was no evidence 
that a UTI or BPH was incurred in or aggravated by the 
veteran's active service and there was no evidence that the 
veteran currently had avitaminosis or helminthiasis.

Evidence received since the last final denial includes 
certification from the Office of Adjutant General of the 
Armed Forces of the Philippines dated in May 2003; medical 
certificates dated in October 2004, April 2005, and February 
2006; a certificate of confinement dated in April 2005; and 
private treatment records dated in September 2000 and July 
2003, including an undated vital signs record.  The new 
evidence shows that the veteran currently has a UTI and BPH, 
but is void of current diagnoses of avitaminosis and 
helminthiasis, as was the case at the time of the previous 
final decision.

The Board finds that new and material evidence sufficient to 
reopen the claims has not been received.  First, 
certification from the Office of Adjutant General of the 
Armed Forces of the Philippines dated in May 2003 cannot 
serve as a basis for reopening the claims as that evidence 
relates only to the veteran's dates of service, does not 
relate to an unestablished fact necessary to substantiate the 
claims and does not raise a reasonable possibility of 
substantiating the claims.

Medical certification and private treatment records 
demonstrate that the veteran received treatment for a UTI and 
BPH, but are negative for current diagnoses of avitaminosis 
and helminthiasis and do not demonstrate that any of these 
conditions were incurred in or aggravated by his service.  
Accordingly, the records are largely cumulative of evidence 
already of record, and do not constitute evidence that raises 
a reasonable possibility of substantiating the claims.

Finally, the claims may not be reopened on the basis of 
statements submitted by the veteran or his July 2007 
testimony before the Board.  The veteran's statements are new 
but not material.  Similarly, the July 2007 testimony of the 
veteran's son while new is not material.  Here, the 
statements and testimony from the veteran and his son are 
mainly cumulative of those considered at the time of the last 
prior decision on these issues.

Although the veteran has submitted new evidence that was not 
before the RO in January 1992, this new evidence is not 
material to the claims and does not warrant reopening of the 
previously denied claims.  In light of the evidence, it is 
the determination of the Board that new and material evidence 
has not been submitted.  The new evidence does not prove that 
the claimed UTI, BPH, avitaminosis, and helminthiasis, were 
incurred in or aggravated by service or are proximately due 
to or the result of some disease or injury incurred in or 
aggravated by service.  Therefore, the new evidence is not 
material.  Thus, the claims for service connection for a 
urinary tract infection, benign prostate hypertrophy, 
avitaminosis, and helminthiasis are not reopened and the 
benefits sought on appeal remain denied.


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a urinary tract 
infection has not been submitted, therefore the claim is 
denied.

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for benign prostatic 
hypertrophy has not been submitted, therefore the claim is 
denied.

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for avitaminosis (also 
claimed as nutritional deficiencies) has not been submitted, 
therefore the claim is denied.

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for helminthiasis has not 
been submitted, therefore the claim is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


